Name: Council Regulation (EEC) No 1630/91 of 13 June 1991 amending Regulation (EEC) No 804/68 on the common organization of the market in milk and milk products
 Type: Regulation
 Subject Matter: agricultural policy;  processed agricultural produce
 Date Published: nan

 15 . 6 . 91 Official Journal of the European Communities No L 150 / 19 COUNCIL REGULATION (EEC) No 1630/91 of 13 June 1991 amending Regulation (EEC) No 804/68 on the common organization of the market in milk and milk products HAS ADOPTED THIS REGULATION: Article 1 Regulation (EEC) No 804 /68 shall be amended as follows : 1 . In Article 5c: (a) in paragraph la , the third subparagraph shall be replaced by the following: 'Notwithstanding the first subparagraph , Member States may, for the eighth 12-month period authorize and register temporary transfers until not later than 31 December 1991 .'; (b) in paragraph 3 , third subparagraph, point (f) shall be replaced by the following: '( f) for the 12-month period 1 April 1991 to 31 March 1992 the total quantity shall be , in thousands of tonnes : THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to the proposal from the Commission (*), Having regard to the opinion of the European Parliament ( 2), Whereas Article 5c (3 ) of Regulation (EEC) No 804/ 68 ( 3 ), as last amended by Regulation (EEC) No 3641 / 90 (4 ), sets for each Member State a total quantity of milk and milk equivalent for delivery to undertakings treating or processing milk or other milk products which may not be greater than the sum of the individual reference quantities ; Whereas the market in milk and milk products is in persistent surplus owing to a reduction in the export outlets available and a steady drop in consumption of certain milk products in the Community ; whereas to meet the imperative need of attaining some degree of balance between supply and demand the abovementioned guaranteed total quantities should be reduced by 2 % ; whereas consistency demands that the quantities set for 1991 / 92 at point ( f) in the third subparagraph of Article 5c ( 3 ) of Regulation (EEC) No 804/ 68 be reduced by 2% of the basic quantities set under the terms of the second subparagraph of that paragraph; whereas this further reduction must accordingly apply in all Member States , which must all contribute to the effort of solidarity required; Whereas the reduction in individual reference quantities which must occur during the period, in particular following the reduction of guaranteed overall quantities , requires the provision relating to the implementation in time of temporary transfers of reference quantities to be relaxed for the eighth period of application of the quota arrangements ; Whereas , in order to ensure a certain stability in time of the intervention arrangements established by Article 7a of Regulation (EEC) No 804/68 in the interest of better managementof the market, provision should be made for the said Article to be applied until the end of the additional levy arrangements , Belgium 3 025,531 Denmark 4 589,080 Germany 28 514,420 ( ») Greece 544,780 Spain 4 571,000 France 24 195,960 Ireland 4 963,200 Italy 8 620,120 Luxembourg 249,100 Netherlands 11 260,260 Portugal 1 743,420 United Kingdom 14 409,800. {*) including 6 463,800 for the territory of the former German Democratic Republic.'; 2 . In Article 7a (1 ), first subparagraph , the terms 'until the end of the eighth 12-month period of application of the arrangements' shall be replaced by 'until the end of the arrangements'. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. Article 1 , point 1 (b ) shall apply from 1 April 1991 . ( ») OJ No C 104 , 19 . 4 . 1991 , p. 52. ( 2 ) Opinion delivered on 16 May 1991 (not yet published in the Official Journal). ( J ) OJ No L 148 , 28 . 6 . 1968 , p. 13 . ( 4 ) OJ No L 362, 27. 12. 1990, p. 5 . No L 150/20 Official Journal of the European Communities 15 . 6 . 91 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 13 June 1991 . ; For the Council The President A. BODRY